                                   DISTRICT JUDGE'S CIVIL MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: David G. Campbell                           Date: November 5, 2020
 Case Number: CV-17-04540-PHX-DGC
 Merritt v. Arizona, State of et al

 APPEARANCES: Plaintiff(s) Counsel                               Defendant(s) Counsel
              David J. Don                                       Edward F. Novak
              Jason D. Lamm                                      Jonathan Brinson
                                                                 Melissa Ho
                                                                 Andrew Fox
 JURY TRIAL-DAY 7

8:34 a.m. Court reconvenes. Jury is not present. Discussion is held regarding instructions. 8:58 a.m.
Court is in recess.

9:03 a.m. Court reconvenes. Jury enters the courtroom. Cross-examination of Chief Bennie Click
continues. 9:32 a.m. Redirect. 9:40 a.m. Witness excused. Dr. Phillip Lett is sworn and examined.
10:25 a.m. Jury exits the courtroom. Discussion is held. 10:27 a.m. Court is in recess.

10:43 a.m. Court reconvenes. Jury is not present. 10:51 a.m. Jury enters the courtroom. Cross-
examination of Dr. Phillip Lett. 11:16 a.m. Redirect. 11:19 excused. Sidebar discussion is held. 11:28
a.m. Leslie Merritt, Jr. is recalled. Witness is informed he is still under oath. Exhibit 213 is admitted
and played to the jury. Jury is instructed prior to playing of the video. 11:38 a.m. Cross-examination.
11:41 a.m. No redirect. Defense rests. 11:43 a.m. Jury is excused. 11:45 a.m. Court is in recess.

12:48 p.m. Court reconvenes. Jury is present. Plaintiff recalls Commander Ed DeCastro. 12:51 p.m.
Cross-examination. 12:51 p.m. No redirect. Witness is excused. Plaintiff rests. Final Jury Instructions
are read to the jury. 1:21 p.m. Plaintiff’s closing arguments. 2:10 p.m. Court is in recess.

2:31 p.m. Court reconvenes. Jury is present. Defendant’s closing arguments. 3:50 p.m. Court is in
recess.

4:01 p.m. Court reconvenes. Jury is present. Plaintiff’s rebuttal. 4:40 p.m. The bailiffs are sworn. 4:42
p.m. Jury exits the courtroom. 4:42 p.m. Plaintiff makes a Rule 50 motion. The Court denies the
motion. 4:55 p.m. Court is in recess and will reconvene for deliberations on November 6, 2020 at 9:00
a.m.

 Deputy Clerk: Christine Boucher
 Court Reporter: Patricia Lyons (am)/Linda Schroeder (pm)                         Start: 8:34 a.m.
                                                                                  Stop: 4:55 p.m.
                                                                                  Total: 6 hrs. 25 min.
